Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 1 of 75




                                                               18-11103
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 2 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 3 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 4 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 5 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 6 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 7 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 8 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 9 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 10 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 11 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 12 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 13 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 14 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 15 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 16 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 17 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 18 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 19 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 20 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 21 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 22 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 23 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 24 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 25 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 26 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 27 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 28 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 29 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 30 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 31 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 32 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 33 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 34 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 35 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 36 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 37 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 38 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 39 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 40 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 41 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 42 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 43 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 44 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 45 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 46 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 47 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 48 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 49 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 50 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 51 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 52 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 53 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 54 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 55 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 56 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 57 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 58 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 59 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 60 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 61 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 62 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 63 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 64 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 65 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 66 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 67 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 68 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 69 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 70 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 71 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 72 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 73 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 74 of 75
Case 7:18-cv-11103-VB Document 1 Filed 11/28/18 Page 75 of 75
